Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”), dated as of November 1, 2017 (the
“Effective Date”) is entered into by and among General Indemnity Group, LLC, a
Delaware limited liability company (the “Company”) and Michael Scholl
(“Executive”).

 

For other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive hereby agree as follows:

 

ARTICLE I

EMPLOYMENT, POSITION, DUTIES, AUTHORITY AND TERM

 

1.01     Employment. The Company agrees to, and does hereby, continue to employ
Executive, and Executive agrees to, and does hereby accept such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.

 

1.02     Position, Duties and Authority. During the Term, Executive shall serve
as President of the Company and shall report directly to the Chief Executive
Officer(s) of Boston Omaha Corporation, the Company’s Managing Member (the
“Managing Member”) and shall have such customary responsibilities, duties, power
and authority (consistent with Executive’s position as President of the Company
and reasonably related to the Company’s business) as shall be determined from
time to time by the Managing Member. Executive shall serve the Company
faithfully and to the best of Executive’s ability, and shall devote Executive’s
full business time, attention, skill and efforts to the business and affairs of
the Company. Notwithstanding the foregoing and subject to that certain Agreement
Regarding Assignment of Inventions, Confidentiality, Non-Competition and
Non-Solicitation by and between Executive and the Company, dated as of October
2, 2015 and attached hereto as Exhibit A (the “Employee NDA”), Executive may
engage in other personal, charitable, and similar types of activities to the
extent that such activities do not materially inhibit or prohibit the
performance of Executive’s duties hereunder or materially inhibit or conflict
with the business of the Company.

 

1.03     Restrictions on Authority. Notwithstanding the foregoing and
Executive’s position as President of the Company, Executive shall not execute
any agreement or document, or make any commitment or take any action that in any
way binds the Company, the Managing Member or any subsidiary or affiliate of the
Managing Member to any insurance risk or related liability, whether contingent
or absolute and in any capacity, without the prior written consent of the
Managing Member.

 

1.04     Term of Employment. Subject to earlier termination pursuant to Article
III, Executive’s employment pursuant to this Agreement shall commence on
November 1, 2017 (such date, the “Start Date”), and shall continue until
December 31, 2019 (the “Term”).

 

 

ARTICLE II

COMPENSATION, BENEFITS AND EXPENSES

 

2.01     Compensation and Benefits. For all services rendered by Executive in
any capacity during the Term, including, without limitation, services as an
officer, director or member of any committee of the Company, or any subsidiary
or affiliate, Executive shall be compensated by the Company as follows (subject,
in each case, to the provisions of Article III below):

 

1

--------------------------------------------------------------------------------

 

 

(A)        Base Salary. Executive will receive a base salary at the rate of
$22,916.66 per calendar month ($275,000 per annum), payable in accordance with
the Company’s payroll payment policy as in effect from time to time (the “Base
Salary”).

 

(B)       Increases to Base Salary. Executive’s Base Salary will increase upon
certain events as described below. Notwithstanding the foregoing, Executive may
be entitled to an increase in Base Salary from time to time as determined by the
Managing Member. For the purposes of this Agreement, “Target Business Under
Management” shall mean lines, classes, categories or programs of property and
casualty business, identified solely by the Managing Member, and measured by
gross written premium produced or underwritten by a subsidiary of the Company.
Business written by United Casualty and Surety Insurance Company (“UC&S”) from
another subsidiary of the Company shall only be counted once. For the avoidance
of doubt, non-targeted business classes, as defined solely by the Managing
Member, placed by a subsidiary of the Company with other carriers, apart from
the amount of target business written by such subsidiary of the Company, shall
not be included in Target Business Under Management.

 

(i)       Executive’s Base Salary shall increase to the rate of $25,000.00 per
calendar month ($300,000 per annum) on the first day of the calendar month
following the time when $2,000,000 in the aggregate of premium generated by the
Company’s subsidiaries, excluding UC&S, has been written by UC&S, with such Base
Salary payable in accordance with the Company’s payroll payment policy as in
effect from time to time.

 

(ii)      In the event the increase to Base Salary set forth in Section
2.01(B)(i) has been achieved, then Executive’s Base Salary shall increase to the
rate of $29,166.66.00 per calendar month ($350,000 per annum) on the first day
of the calendar month following the time when $20,000,000 of business is Target
Business Under Management at the Company, with such Base Salary payable in
accordance with the Company’s payroll payment policy as in effect from time to
time.

 

(iii)     In the event the increases to Base Salary set forth in Sections
2.01(B)(i) and 2.01(B)(ii) have been achieved, then Executive’s Base Salary
shall increase to the rate of $33,333.33 per calendar month ($400,000 per annum)
on the first day of the calendar month following the time when $40,000,000 of
business is Target Business Under Management at the Company, with such Base
Salary payable in accordance with the Company’s payroll payment policy as in
effect from time to time.

 

(C)        Annual Bonus. During the Term, Executive shall be eligible to receive
an annual cash incentive bonus, in an amount equal to twelve and one-half
percent (12.5%) of the difference, if any, between (x) the pre-tax earnings of
the Company for the applicable calendar year (determined in accordance with U.S.
generally accepted accounting principles) minus (y) an amount equal to ten
percent (10%) of the Company’s average total equity for such calendar year, as
calculated on a quarterly basis, and as determined by the Managing Member in its
sole discretion (the “Annual Bonus”). The Annual Bonus shall be payable with
respect to each calendar year in accordance with the Company’s existing bonus
payment policy, and shall be pro-rated for any partial year in the Term.

 

(D)         Milestone Bonuses. During the Term, Executive shall be eligible to
receive the following cash bonuses as described below.

 

(i)       Executive shall receive a one-time cash bonus of $50,000.00 upon
execution of this Agreement, payable in accordance with the Company’s payroll
payment policy as in effect from time to time.

 

2

--------------------------------------------------------------------------------

 

 

(ii)     Executive shall receive a one-time cash bonus of $25,000.00 upon the
confirmation of all of the following matters: (1) UC&S retains its AM Best
rating of A – or better in its 2018 rating review, (2) UC&S maintains its
listing on the Department of Treasury’s Listing of Approved Sureties (Department
Circular 570) through 2018, and (3) UC&S retains a President or Chief Executive
Officer, other than the Executive, on a full-time, non-interim basis by March
31, 2018.

 

(iii)     Executive shall receive a one-time cash bonus of $25,000.00 upon UC&S
successfully being licensed to sell surety insurance in each of the 50 U.S.
states and the District of Columbia, payable in accordance with the Company’s
payroll payment policy as in effect from time to time.

 

(E)         Long Term Bonus. During the Term, Executive shall be eligible to
receive a long-term cash bonus, the receipt of which is subject to vesting (the
“Long Term Bonus”) as described below.

 

(i)       Calculation of Long Term Bonus. The Long Term Bonus, if any, earned by
Executive with respect to any particular calendar year shall be equal to ten
percent (10%) of the Adjusted Annual Book Value Growth.

 

(ii)      Vesting of Long Term Bonus. Subject to the requirements of Sections
3.01 and 3.02 below, the Long Term Bonus earned by Executive for any given
calendar year shall vest in three (3) equal installments. The first such
installment shall vest and become payable at the end of the calendar year
following the year in which such Long Term Bonus was earned, the second such
installment shall vest and become payable at the end of the second calendar year
following the year in which such Long Term Bonus was earned, and the third such
installment shall vest and become payable at the end of the third calendar year
following the year in which such Long Term Bonus was earned.

 

(iii)     Definition of Adjusted Annual Book Value Growth. For the purposes of
this Agreement, “Adjusted Annual Book Value Growth” with respect to any
particular calendar year shall mean an amount equal to the Book Value Multiplier
multiplied by the difference between (x) the annual increase in the book value
of the Company as a result of retained earnings from operations before dividends
(excluding any Company-level information technology related expenses), minus (y)
any Annual Bonus paid to Executive with respect to such calendar year. The
Adjusted Annual Book Value Growth shall be calculated by the Managing Member, in
its sole discretion.

 

(iv)     Definition of Book Value Multiplier. For the purposes of this
Agreement, the “Book Value Multiplier” with respect to any particular calendar
year shall mean a number equal to one (1.0) plus the product of (x) the
difference between (a) the Company’s annual pre-tax earnings as a percentage of
total equity of the Company (as calculated by the Managing Member in its sole
discretion), minus (b) five percent (5%), multiplied by (y) two (2); provided
that in no event shall the Book Value Multiplier be less than 1.0 or greater
than 1.5. For the purposes of illustration only, if the Company’s annual pre-tax
earnings as a percentage of total equity of the Company for a calendar year was
any of the figures below, the Book Value Multiplier for such year would be as
follows:

 

8% pre-tax earnings as % of total equity = 1.06 Book Value Multiplier           
 (1+((.08 - .05)*2))

18% pre-tax earnings as % of total equity = 1.26 Book Value Multiplier
          (1+((.18 - .05)*2))

28% pre-tax earnings as % of total equity = 1.46 Book Value Multiplier         
 (1+((.28 - .05)*2))

 

3

--------------------------------------------------------------------------------

 

 

(F)     General Benefits. During the Term, Executive, and to the extent
permitted thereby, Executive’s spouse and dependents, shall be entitled to
participate in all of the Company’s employee benefit plans and programs
(including without limitation, any medical, dental, disability and group life
insurance, but excluding any severance or equity incentive plans, if any) as the
Company generally maintains from time to time during the Term for the benefit of
its employees, in each case subject to the eligibility requirements and other
terms and provisions of such plans or programs. The Company shall have no
obligation to maintain any employee benefit plans or programs other than medical
and dental insurance. The Company may amend, modify or rescind any employee
benefit plan or program and change employee contribution amounts to benefit
costs without notice in its sole discretion. As a newly organized entity, the
Company does not as of the date of this Agreement offer health insurance
coverage or other employment benefits, but the Company anticipates offering
health, dental and 401(k) plans as soon as practicable following the date
hereof.

 

(G)     Vacation, Sick, Personal and Religious Observance Days. During the Term,
Executive shall be entitled to paid vacation, sick and personal days in
accordance with the Company’s policies with respect to such vacation, sick and
personal days in effect from time to time.

 

2.02        Expenses. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses Executive incurred during the Term in connection with the
performance of Executive’s duties under this Agreement, according to the
Company’s expense and reimbursement policies in effect from time to time.

 

2.03        Withholding and Deduction. All payments to Executive pursuant to
this Agreement are subject to applicable withholding and deduction requirements.

 

ARTICLE III

TERMINATION

 

3.01        Events of Termination. This Agreement and Executive’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:

 

(A)     Death. In the event of Executive’s death, this Agreement and Executive’s
employment hereunder shall automatically terminate effective as of the date and
time of death.

 

(B)     Disability. To the extent permitted by law, in the event of Executive’s
medically determined physical or mental disability as a result of which
Executive is unable to perform Executive’s material duties under this Agreement
for a period of at least one hundred twenty (120) consecutive days in any twelve
(12)-month period or one hundred fifty (150) non-consecutive days in any twelve
(12)-month period, and which cannot be reasonably accommodated by the Company
without undue hardship (“Disability”), the Company may terminate this Agreement
and Executive’s employment hereunder upon at least thirty (30) days’ prior
written notice to Executive.

 

(C)     Termination by the Company for Cause. The Company may, at its option,
terminate this Agreement and Executive’s employment hereunder for Cause (as
defined herein) upon giving notice of termination to Executive (following the
expiration of the applicable cure period, if any) which notice specifies that
the Company deems such termination to be for “Cause” hereunder and specifies in
reasonable detail the grounds for such “Cause.” Executive’s employment shall
terminate on the date on which such notice shall be given. For purposes hereof,
“Cause” shall mean (a) Executive’s indictment for, guilty or nolo contendere
plea to, or confession of guilt of, a felony or act involving moral turpitude or
fraud; (b) Executive’s willful breach of this Agreement or the Employee NDA
(including, without limitation, breach of Section 1.03); (c) Executive’s
material, knowing and intentional failure to comply with applicable laws with
respect to the execution of the Company’s business operations; (d) Executive’s
failure to perform his assigned duties for the Company or willful and continued
breach of the Company’s written policies and failure to remedy such
nonperformance or beach within ten (10) days following written notice from the
Managing Member to Executive notifying him of such failure or breach; or (e)
Executive’s theft, fraud, embezzlement, dishonesty, criminal or other conduct
which is or is likely to be injurious to the business or reputation of the
Company or any subsidiary of the Company.

 

4

--------------------------------------------------------------------------------

 

 

(D)     Without Cause by the Company. The Company may, at its option, at any
time terminate Executive’s employment for no reason or for any reason whatsoever
(other than for Cause or due to death or Disability), provided that in such
event the Company shall be obligated to pay Executive the Earned Vested and
Unvested Long Term Bonus Payments (as defined below) and the Company shall be
obligated to pay Executive the Severance Payments.

 

(E)     Termination By Executive. Executive may terminate this Agreement and
Executive’s employment hereunder at any time with at least two (2) weeks’ notice
to the Company.

 

(F)     Mutual Agreement. This Agreement and Executive’s employment hereunder
may be terminated at any time by the mutual agreement of the Company and
Executive.

 

(G)     Expiration of Term. This Agreement and Executive’s employment hereunder
shall automatically terminate upon the expiration of the Term, provided that in
such event the Company shall be obligated to pay Executive the Earned Vested and
Unvested Long Term Bonus Payments (as defined below).

 

(H)     Definitions.

 

(i)      “Earned Vested and Unvested Long Term Bonus Payments” means all
unvested and/or unpaid installments of any Long Term Bonus earned by Executive
pursuant to Section 2.01(E). These payments will be made in accordance with the
same vesting schedule set forth in Section 2.01(E)(ii), unless otherwise paid in
advance by the Company in its sole discretion.

 

(ii)     “Severance Payments” means an amount equal to the amount of Base Salary
otherwise payable for a period of twelve (12) months following the effective
date of such termination, payable over twelve (12) months in accordance with the
Company’s customary payroll practices.

 

(I) Execution of Release. The payment of Earned Vested and Unvested Long Term
Bonus Payments and/or Severance Payments shall be conditioned upon the Company’s
receipt of a Release from Executive in form and substance reasonably acceptable
to the Company.

 

3.02       The Company’s Obligations Upon Termination.

 

(A)     Death, Disability, or Termination without Cause. If, during the Term,
this Agreement and Executive’s employment hereunder shall terminate as a result
of Executive’s death, Disability, or termination by the Company without Cause,
the Company’s sole obligation to Executive (or his estate) under this Agreement
shall be for the Company to (i) pay to Executive’s estate the amount of any Base
Salary earned, but not yet paid to Executive, prior to the date of such
termination, (ii) reimburse Executive (or his estate) for any expenses incurred
by Executive through the date of termination, in accordance with Section 2.02,
(iii) if Executive’s employment is terminated without Cause by the Company, pay
to Executive the amount of Earned Vested and Unvested Long Term Bonus Payments,
and (iv) if Executive’s employment is terminated without Cause by the Company,
pay to Executive the Severance Payments.

 

5

--------------------------------------------------------------------------------

 

 

(B)     For Cause; Termination by Executive; Mutual Agreement. If, during the
Term, the Company shall terminate this Agreement and Executive’s employment
hereunder for Cause, or Executive shall terminate this Agreement and Executive’s
employment hereunder or the parties agree to terminate this Agreement and
Executive’s employment hereunder by mutual agreement, the Company’s sole
obligation to Executive under this Agreement shall be for the Company to (i) pay
to Executive the amount of any Base Salary earned, but not yet paid to
Executive, prior to the date of such termination, and (ii) reimburse Executive
for any expenses incurred by Executive through the date of termination, in
accordance with Section 2.02.

 

(D)     Expiration of Term. Upon the expiration of the Term, the Company’s sole
obligation to Executive under this Agreement shall be for the Company to (i) pay
to Executive the amount of any Base Salary earned but not yet paid to Executive,
prior to the date of such expiration, (ii) reimburse Executive for any expenses
incurred by Executive through the date of expiration, in accordance with Section
2.02, and (iii), pay to Executive the amount of Earned Vested and Unvested Long
Term Bonus Payments.

 

(E)     Vested Benefits. In addition to the payments and benefits set forth in
this Section 3.02, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan, program, policy or practice (with
the exception of those relating to any severance or equity incentive plan) on
the date of termination, shall be payable in accordance with such plan, policy,
practice or agreement.

 

3.03.    Executive’s Obligations Upon Termination. Upon any termination, the
Executive agrees that he will be bound by the Employee NDA, and that he will
inform all third parties, including but not limited to, future employers,
consulting or other clients of Executive, of these agreements. The Executive
acknowledges that the restrictions contained in the Employee NDA are reasonable
and necessary to protect the legitimate business interests of the Company and
that any breach or threatened breach by Executive of any provision contained in
the Employee NDA will result in immediate irreparable injury to the Company for
which a remedy at law would be inadequate. Executive further acknowledges that
any remedy specified by any provision of this Agreement shall, unless expressly
providing to the contrary, be a nonexclusive remedy for that provision and shall
not preclude any and all other remedies at law or in equity from also being
applicable.

 

3.04      Release. Any payments to be made or benefits to be provided by the
Company or any affiliate thereof pursuant to this Article III or any other
provision hereof which requires receipt of a release from Executive, shall be
subject to the Company’s receipt from Executive of an effective general release
and agreement not to sue, in a written form satisfactory to the Company (the
“Release”). Notwithstanding the due date of any payment hereunder requiring a
Release, the Company shall not be obligated to make any such payment until after
the expiration of any revocation period applicable to the Release.

 

3.05       Survival. This Article III and Article IV shall survive any
expiration or termination of this Agreement.

 

ARTICLE IV

MISCELLANEOUS

 

4.01      Benefit of Agreement and Assignment. This Agreement shall inure to the
benefit of the Company, any subsidiary of the Company, and each of their
respective successors and assigns (including, without limitation, any purchaser
of all or substantially all of the assets of either of the foregoing) and shall
be binding upon such parties and their respective successors and assigns. This
Agreement shall also inure to the benefit of and be binding upon Executive and
Executive’s heirs, administrators, executors and assigns. Executive may not
assign or delegate Executive’s duties under this Agreement without the prior
written consent of the Company. Nothing in this Agreement shall preclude the
Company and/or any subsidiary of the Company from consolidating or merging into
or with, or transferring all or substantially all of its assets to, or engaging
in any other business combination with, any other person or entity which assumes
this Agreement and all obligations and undertakings of such party hereunder.
Upon such a consolidation, merger, transfer of assets or other business
combination and assumption, the term “Company” as used herein shall be deemed to
be modified as necessary to reflect that such other person or entity shall have
assumed the benefits and obligations of such party hereunder and this Agreement
shall continue in full force and effect unless otherwise terminated pursuant to
the terms hereof.

 

6

--------------------------------------------------------------------------------

 

 

4.02     Notices. Any notice required shall be in writing and shall be deemed to
have been duly given and received: (i) on the date delivered if personally
delivered, (ii) upon receipt by the receiving party of any notice sent by
registered or certified mail ( return receipt requested) or (iii) on the date
targeted for delivery if delivered by nationally recognized overnight courier or
similar courier service, in each case addressed to the Company or Executive, as
the case may be, at the respective addresses indicated below or such other
address as either party may in the future specify in writing to the other in
accordance with this Section 4.02 in the case of the Company to General
Indemnity Group, LLC, c/o Boston Omaha Corporation, 292 Newbury Street, Suite
333, Boston, MA 02115, with a copy to Gennari Aronson, LLP, 300 First Avenue,
Suite 102, Needham, Massachusetts 02494, Attention Neil Aronson, Esq. and in the
case of Executive to Michael Scholl, 39 Standish Road, Wellesley, MA 02481.

 

4.03     Entire Agreement. This Agreement, including the schedules and exhibits
hereto, together with the Employee NDA, contain the entire agreement of the
parties hereto with respect to the terms and conditions of Executive’s
employment during the Term and activities following termination of this
Agreement and supersede any and all prior agreements and understandings, whether
written or oral, between the parties with respect to the subject matter of this
Agreement and the Employee NDA. This Agreement may not be changed or modified
except by an instrument in writing, signed by the Company and Executive.

 

4.04     No Waiver. The waiver by the other party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach hereof.

 

4.06     Headings. The Article and Section headings in this Agreement are for
the convenience of reference only and do not constitute a part of this Agreement
and shall not be deemed to limit or affect any of the provisions hereof.

 

4.07     Governing Law; Jurisdiction. This Agreement, the performance of this
Agreement and any and all matters arising directly or indirectly herefrom shall
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Massachusetts, without giving effect to the conflict or
choice of law provisions and principles thereof.

 

7

--------------------------------------------------------------------------------

 

 

4.08     Resolution of Disputes. In the event of any dispute, controversy or
claim arising out of relating to this Agreement, or concerning the respective
rights or obligations of the parties, the parties agree to try in good faith to
settle the dispute, controversy or claim for a period of at least ten (10) days
from receiving written notice of the nature of the dispute. Within ten (10) days
after such written notice is received, or by mutual agreement, one or more
representatives of each of the parties shall meet at the Company offices to
attempt to amicably resolve the dispute. In the event that any such dispute,
controversy or claim is not resolved in such time, the parties agree to submit
the matter to arbitration administered by the American Arbitration Association
in accordance with its then existing Commercial Arbitration Rules. The
arbitration shall take place before a single arbitrator in Boston,
Massachusetts, and in no other place. The decision of the arbitrator in the
matter shall be final and binding upon other parties and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The parties agree that the arbitrator may award (i) compensatory
damages and reasonable attorneys’ fees and expenses to the prevailing party in
such arbitration, but shall have no authority to award punitive, consequential,
indirect, incidental or special damages, and (ii) any equitable remedy including
specific performance or injunctive relief, that the arbitrator deems
appropriate. Except as required by law, the parties and an arbitrator shall keep
the existence, content and results of any arbitration hereunder strictly
confidential and shall not disclose such existence, content or results with the
prior written consent of all parties involved. The arbitration provision
contained in this Section does not prevent any party from seeking injunctive
relief from a court in order to preserve the status quo or from bringing suit in
a court to enforce any arbitration award or from bringing appropriate court
action to enforce existing non-competition or non-solicitation agreements. To
the extent such remedies are sought, any and all proceedings arising out of this
agreement shall be brought in the State or Federal Courts of Massachusetts
located in Boston, Massachusetts, and each party hereby submits to and accepts
the exclusive jurisdiction of such courts for the purpose of such proceeding.

 

4.09     Validity; Severability. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and such invalid, illegal
and unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

4.11      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

4.10     Independent Advice. Executive acknowledges and agrees that in
connection with the preparation, negotiation and execution of each of this
Agreement, the Employee NDA and any other related agreements (the “Employment
Arrangements”): (i) that Gennari Aronson, LLP (“GALLP”) has served, and
continues to serve, as counsel to the Company in connection with the Employment
Arrangements, (ii) that GALLP has not, and does not serve as counsel to
Executive in connection with the Employment Arrangements, (iii) that GALLP has
not counseled or advised the Executive in connection with the Employment
Arrangements, (iv) that the Executive is not relying on any accounting, tax or
legal advice of GALLP in connection with the Employment Arrangement, (v) that
the Executive has been advised to obtain separate and independent accounting,
tax and legal advice of the Executive’s own choosing prior to entering into the
Employment Arrangements, and (vi) that GALLP is an intended third party
beneficiary of this paragraph.

 

[SIGNATURE PAGE TO FOLLOW]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Employment
Agreement as of the date first written above.

 

 

 

 

GENERAL INDEMNITY GROUP, LLC 

 

By BOSTON OMAHA CORPORATION,

Its Managing Member

 

 

By:      /s/ Alex B. Rozek                                                    

Name: Alex B. Rozek

Title: Co-Chief Executive Officer

 

 

 

 

By:      /s/ Michael Scholl                                                    

Name: Michael Scholl

 

9

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Employee NDA

 

[See Attached]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GENERAL INDEMNITY, LLC

 

AGREEMENT REGARDING ASSIGNMENT OF INVENTIONS,

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION

 

 

Name:      Michael Scholl

 

Date:        October 2, 2015

 

 

 

In consideration of my current and continued employment with General Indemnity
Group, LLC (the “Company”), I hereby agree with the Company as follows:

 

SECTION 1.     CONFIDENTIALITY.

 

I understand and agree that my performance of services for the Company (the
“Services”) creates a relationship of confidence and trust between me and the
Company with respect to (i) all Proprietary Information (as defined in Section 7
herein) and (ii) Third Party Information (as defined in Section 7 herein). The
information referred to in clauses (i) and (ii) of the preceding sentence is
referred to in this Agreement, collectively, as “Confidential Information.” At
all times, both during my relationship with the Company and after its
termination, I will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing my duties to the Company. The restrictions set
forth in this Section 1 will not apply to information that is generally known
now or in the future to the public or in the trade, unless such knowledge
results from an unauthorized disclosure by me, but this exception will not
affect the application of any other provision of this Agreement to such
information in accordance with the terms of such provision.

 

SECTION 2.     MATERIALS.

 

All documents, records, apparatus, equipment, software, hardware, manuals,
guides, lists, customer information, correspondence, data, reports and all other
property, whether or not pertaining to Proprietary Information, which are
furnished to me by the Company or are produced by me in connection with my
relationship with the Company will be and remain the sole property of the
Company. I will return to the Company all such materials and property as and
when requested by the Company. In any event, I will return all such materials
and property immediately upon termination of my relationship with the Company
for any reason. I will not take with me any such material or property or any
copies thereof upon such termination.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3.     OWNERSHIP OF INVENTIONS.

 

I agree that all Inventions (as defined in Section 7 herein) that I conceive or
develop, in whole or in part, either alone or jointly with others, during the
term of my relationship with the Company that (a) relate to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company, (b) result from tasks assigned to me by the Company, or (c)
result from the use of the Company’s Proprietary Information, premises or
property (the foregoing being hereinafter collectively referred to as “Company
Inventions”) will be the sole property of the Company. The Company will be the
sole owner of all patents, copyrights, trademarks, service marks, domain names,
social media accounts and user names, and other proprietary rights in and with
respect to such Company Inventions. To the fullest extent permitted by law, such
Company Inventions will be deemed works made for hire. I hereby transfer and
assign to the Company or its designee any proprietary rights that I may have or
acquire in any such Company Inventions, and I waive any moral rights or other
special rights that I may have or accrue therein. I agree to promptly disclose
to the Company, or any persons designated by it, all Company Inventions that are
or may be subject to the provisions of this Section 3. I agree to execute any
documents and take any actions that may be required to effect and confirm such
transfer and assignment and waiver. The provisions of this Section 3 will apply
to all Company Inventions that are conceived or developed during the term of my
relationship with the Company, whether before or after the date of this
Agreement, and whether or not further development or reduction to practice may
take place after termination of my relationship with the Company, for which
purpose it will be presumed that any Company Inventions conceived by me that are
reduced to practice within one (1) year after termination of my relationship
with the Company were conceived during the term of such service unless I am able
to establish a later conception date by clear and convincing evidence. The
provisions of this Section 3 will not apply, however, to any Inventions that may
be disclosed in a separate Schedule attached to this Agreement prior to its
acceptance by the Company, representing Inventions made by me prior to my
relationship with the Company.

 

SECTION 4.     OBTAINING AND ENFORCING PROPRIETARY RIGHTS.

 

I agree to assist the Company, at the Company’s request from time to time and at
the Company’s expense, to obtain and enforce patents, copyrights, trademarks,
service marks, or other proprietary rights with respect to Company Inventions in
any and all countries. I will execute all documents reasonably necessary or
appropriate for this purpose. This obligation will survive the termination of my
relationship with the Company, provided that the Company will compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company’s request on such assistance. In the event that the Company is unable
for any reason whatsoever to secure my signature to any document reasonably
necessary or appropriate for any of the foregoing purposes (including renewals,
extensions, continuations, divisions or continuations in part), I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agents and attorneys-in-fact to act for me and on my behalf,
but only for the purpose of executing and filing any such document and doing all
other lawfully permitted acts to accomplish the foregoing purposes with the same
legal force and effect as if executed by me.

 

SECTION 5.     THIRD-PARTY AGREEMENTS AND RIGHTS.

 

I hereby confirm that I am not bound by the terms of any agreement with any
previous employer or other party that restricts in any way my use or disclosure
of information or my engagement in any business or conflict with the ownership
rights in the Company Inventions conferred to the Company hereunder, except as
may be disclosed in a separate Schedule attached to this Agreement prior to its
acceptance by the Company. I have delivered to the Company true and complete
copies of any agreements listed on said Schedule. I represent to the Company
that my execution of this Agreement, my relationship with the Company and the
performance of my proposed duties for the Company will not violate any
obligations I may have to any such previous employer or other party. In my work
for the Company, I will not disclose or make use of any information in violation
of any agreements with or rights of any such previous employer or other party,
and I will not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
previous employment or other party.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 6.     NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT.

 

6.1     Non-Competition. During the term of my relationship with the Company and
for a period of one (1) year thereafter (the “Restricted Period”), I will not,
without the prior consent of the Company, directly or indirectly, whether as
owner, partner, stockholder, consultant, manager, agent, employee, co-venturer
or otherwise, engage, participate or invest in any business activity anywhere in
any state where the Company conducts business (a “Competitor”) that markets or
installs products or performs services that are competitive with or similar to
the products or services of the Company, or products or services that the
Company has under development or that are the subject of active planning at any
time during the term of my relationship with the Company. Notwithstanding the
foregoing, I understand that I may hold stock in a Competitor if the stock is
publicly traded and the amount of stock I hold is less than one percent (1%) of
the outstanding capital stock of the Competitor.

 

6.2     Non-Solicitation. During the term of my relationship with Company and
during the Restricted Period, I will refrain from directly or indirectly,
whether as owner, partner, stockholder, consultant, manager, agent, employee,
co-venturer or otherwise, (i) employing, attempting to employ, recruiting or
otherwise soliciting, inducing or influencing any person who is or was at any
time during the Restricted Period employed by, associated with or a consultant
to the Company, to leave the employment or service of the Company and (ii)
soliciting or encouraging, or attempting to solicit or encourage, any client,
customer or supplier to terminate or otherwise modify adversely its business
relationship with the Company or otherwise diverting or taking away from the
Company any other party having material business relations with the Company. I
understand that the restrictions set forth in this Section 6 are intended to
protect the Company’s interest in its Proprietary Information and established
customer relationships and goodwill, and agree that such restrictions are
reasonable and appropriate for this purpose.

 

6.3     Non-Disparagement. I hereby agree that I shall not, during my employment
with the Company and thereafter, make any false, disparaging or derogatory
statements to any third party, including any media outlet, industry group,
financial institution or current or former employee, consultant, client,
supplier or customer of the Company, regarding the Company or any of its
officers, directors or employees, or about the Company’s business affairs and
financial condition.

 

SECTION 7.    DEFINITIONS.

 

7.1     Proprietary Information. As used in this Agreement, “Proprietary
Information” means information that the Company possesses or to which the
Company has rights that has commercial value. Proprietary Information includes,
by way of example and without limitation, trade secrets, product ideas, designs,
configurations, processes, techniques, formulas, software, source and object
code, domain names, improvements, inventions, data, know-how, copyrightable
materials, trademarks, service marks, domain names, web sites, social media
accounts and user names, marketing plans and strategies, sales and financial
reports and forecasts, price lists, pricing methodologies, cost data, contract
information and customer lists. Proprietary Information includes information
developed by me to be used in the business of the Company during the course of
my relationship with the Company or otherwise relating to Inventions that belong
to the Company under Section 3 above, as well as other information to which I
may have access in connection with my relationship with the Company.

 

3

--------------------------------------------------------------------------------

 

 

7.2     Third Party Information. As used in this Agreement, “Third Party
Information” means confidential or proprietary information of third parties (i)
that was received or may in the future be received either (x) by me in the
course of my relationship with the Company or (y) by the Company and (ii) as to
which, at the time of such receipt or at any time thereafter, either the Company
is or I am subject to a duty to maintain the confidentiality of such information
or to use it only for certain limited purposes.

 

7.3     Inventions. As used in this Agreement, “Inventions” means any and all
inventions, developments, creative works and useful ideas of any kind or
description whatsoever, whether or not patentable or copyrightable. Inventions
include, by way of example and without limitation, discoveries and improvements
that consist of or relate to any form of Proprietary Information.

 

7.4     Company. For purposes of this Agreement, all references to the “Company”
will be deemed to include the Company, its predecessors, successors, assigns and
its direct or indirect subsidiaries and affiliates.

 

SECTION 8.    GENERAL.

 

8.1     Injunction. I agree that it would be difficult to measure any damages
caused to the Company that might result from any breach by me of the promises
set forth in this Agreement, and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, I agree that if I breach, or
propose to breach, any portion of this Agreement, the Company shall be entitled,
in addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company.

 

8.2     Successors and Assigns. This Agreement will be binding upon me and my
heirs, executors, administrators and legal representatives and will inure to the
benefit of the Company, any subsidiary of the Company, and its and their
respective successors and assigns. I may not assign any of my rights, or
delegate any of my obligations under this Agreement.

 

8.3     Enforceability. If any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a court of competent jurisdiction,
then the illegal or unenforceable provision shall be deemed reformed to the
extent necessary to be legally enforceable and the remainder of this Agreement,
will not be affected thereby, and each portion and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. In the
event that any provision of this Agreement is determined by any court of
competent jurisdiction to be unenforceable by reason of excessive scope as to
geographic, temporal or functional coverage, such provision will be deemed to
extend only over the maximum geographic, temporal and functional scope as to
which it may be enforceable.

 

8.4     Entire Agreement. This Agreement constitutes the entire agreement
between the Company and myself with respect to the subject matter hereof, and
supersedes all prior representations and agreements with respect to such subject
matter. This Agreement may not be amended, modified or waived except by a
written instrument duly executed by the person against whom enforcement of such
amendment, modification or waiver is sought. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, in any particular case will not
prevent any subsequent enforcement of such term or obligation or to be deemed a
waiver of any separate or subsequent breach.

 

4

--------------------------------------------------------------------------------

 

 

8.5     No Contract of Employment. Nothing in this Agreement shall be construed
as a contract of employment between myself and the Company or as a commitment on
the part of the Company to retain me in any capacity for any period of time.

 

8.6     Notices. Any notice or demand that, by any provision of this Agreement
or any agreement, document or instrument executed pursuant hereto, except as
otherwise provided therein, is required or provided to be given shall be deemed
to have been sufficiently given or served and received for all purposes when
delivered by hand, telecopy, or other method of facsimile or five (5) days after
being sent by certified or registered mail, postage and charges prepaid, return
receipt requested, or two (2) days after being sent by overnight delivery
providing receipt of delivery, to the following addresses: if to the Company, at
its main offices, or at any other address designated by the Company to me in
writing; and if to me, at my mailing address as shown on the signature page
hereof, or at any other address designated by me to the Company in writing.

 

8.7     Governing Law. This Agreement shall be construed under and be governed
in all respects by the laws of The Commonwealth of Massachusetts, without regard
to its principles of conflict of laws. The parties hereto agree that the state
or federal courts located within The Commonwealth of Massachusetts shall have
exclusive jurisdiction over any dispute arising out of this Agreement and hereby
agree to submit to personal jurisdiction of such courts.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

 

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. I HAVE READ IT
CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT COMPLETELY. I HAVE HAD THE
OPPORTUNITY TO CONSULT INDEPENDENT COUNSEL OF MY OWN CHOOSING PRIOR TO EXECUTING
THIS AGREEMENT.

 

 

 

 

 

/s/ Michael Scholl                                                  

(signed)

 

Print Name: Michael Scholl

 

Address: 

 

 

 

 

 

 

Accepted and Agreed to by:

 

GENERAL INDEMNITY GROUP, LLC

 

By BOSTON OMAHA CORPORATION,

Its Managing Member

 

 

By: /s/ Alex B. Rozek                                                 

Name: Alex B. Rozek

Title: Co-Chief Executive Officer

 

6

--------------------------------------------------------------------------------

 

 

SCHEDULE OF PRIOR INVENTIONS

 

 

 

Name:     Michael Scholl

 

Date:       October 2, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Scholl                                              

(signed)

 

Print Name: Michael Scholl

 

Accepted and Agreed to by

 

GENERAL INDEMNITY GROUP, LLC

 

By BOSTON OMAHA CORPORATION,

Its Managing Member

 

 

By: /s/ Alex B. Rozek                                                     

Name: Alex B. Rozek

Title: Co-Chief Executive Officer

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE OF THIRD-PARTY AGREEMENTS

 

 

 

Name:     Michael Scholl

 

Date:       October 2, 2015

 

 

 

Michael Scholl Employment Agreement with Aegis/Allied Public Risk, May 2014

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Scholl                                           

(signed)

 

Print Name: Michael Scholl

 

 

Accepted and Agreed to by

 

GENERAL INDEMNITY GROUP, LLC

 

By BOSTON OMAHA CORPORATION,

Its Managing Member

 

 

By: /s/ Alex B. Rozek                                                    

Name: Alex B. Rozek

Title: Co-Chief Executive Officer

 

 

8